Title: To Thomas Jefferson from Henry Dearborn, 15 February 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department February 15th 1809
                        

                        I have the honor of proposing for your approbation   Fitzhugh, John A. Chandler, William Hobart and Henry Bankstead Jnr. to be appointed Cadets in the Regiment of Artillerists in the service of the United States
                  Accept Sir assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    